THE COURT.
Upon the hearing pursuant to the alternative writ of prohibition heretofore issued herein the matter was argued and submitted.  The alternative writ is discharged and a peremptory writ is denied for the reason that it has not been made to appear to the satisfaction of this court that the order confirming the ex parte appointment of a receiver of the property described in the petition herein was in excess of the discretionary powers of the court and the additional fact that the petitioner has an adequate remedy through his pending appeal from said order.